DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.         The information disclosure statement (IDS) submitted on 04/10/2019 has been received, entered into the record, and considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
3.	Claims 1-20 are allowed.
Reasons for Allowance
4.	The following is an examiner’s statement for reasons for allowance:
Prior art fails to teach a combination of propagating changes to a live website by logically moving, by one or more computer processors, a second immutable delta partition located in a staging database of a staging environment to a production environment, wherein the second immutable delta partition is a replica of a first immutable delta partition located in the staging database of the staging environment, and logically moving, by one or more computer processors, a second delta index located in the staging database to the production environment based, at least in part, on: altering, by one or more computer processors, the second delta index to reference: (i) unique network addresses corresponding to data partitions located in a production database of the production environment and (ii) a unique network address of the second immutable delta partition located in the staging database of the staging environment, as recited in independent claims 1, 14, and 20.
	Specifically, while the prior art (See the NPL IBM article detailing Control Center 6.1) clearly teaches the concept of partitions, indexes, and production and staging environments in general, Ashley teaches the general concept of moving data from Marshall teaches the general concept of indexing partition address locations, the detailed claim limitations directed towards the specific logical moving of both a delta replica immutable partition and delta index with altered unique addresses of data partitions and the moved delta replica immutable partitions from a staging database to a production database, in conjunction with the rest of the limitations of the independent claims.
These features, together with the other limitations of the independent claims are novel and non-obvious over the prior art of record. The dependent claims 2-13 and 15-19 as being definite, enabled by the specification, and further limiting to the independent claim, are also allowable.
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Article entitled “IBM Sterling Control Center 6.1”, by IBM, dated 2016.  The subject matter disclosed therein is pertinent to that of claims 1-20 (e.g., methods directed towards data partitions).
U.S. PGPUB 2015/0126110 by Ashley et al., dated 07 May 2015.  The subject matter disclosed therein is pertinent to that of claims 1-20 (e.g., methods directed towards data partitions).
U.S. PGPUB 2008/0228802 by Marshall, dated 18 September 2008.  The subject matter disclosed therein is pertinent to that of claims 1-20 (e.g., methods directed towards data partitions).
Contact Information
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahesh Dwivedi whose telephone number is (571) 272-2731.  The examiner can normally be reached on Monday to Friday 8:20 am – 4:40 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached (571) 272-4034.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Mahesh Dwivedi
Primary Examiner


November 26, 2021
/MAHESH H DWIVEDI/Primary Examiner, Art Unit 2168